                Case 1:20-cv-00706-JL Document 38 Filed 04/06/21 Page 1 of 2




                                     UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW HAMPSHIRE



Richard Daschbach

           v.                                    Civil No. 20-cv-706-JL

Advanced Marketing & Processing



                              PROCEDURAL ORDER: BENCH TRIAL

           The bench trial on the existence of a commercial or contractual relationship, is scheduled

for June 2, 2021. The parties’ Stipulated Discovery Plan (doc. no. 35) is adopted with the

exception of the following departures from the plan:

           On or before 3:00 p.m., May 26, 2021, the parties shall jointly file:

           •       a single timeline setting forth all pertinent dates, times, and events, in whatever
                   format the parties jointly choose (in other words, the parties need not comply with
                   Local Rule 5.1(a) with respect to the timeline);

           •       a single Statement of Agreed Facts followed by a Statement of Disputed Facts.
                   The disputed facts are not an invitation to advocacy (i.e., "The plaintiff can not
                   establish irreparable harm because.....” or "There is a strong likelihood of success
                   on the merits because....”). The parties should simply list facts they intend to
                   establish at the hearing, or which they contend will not be established at the
                   hearing.

On or before 3:00 p.m. on May 27, 2021, each party shall file:

       •          a witness list;

       •          an exhibit list.

On or before 1:00 p.m., May 28, 2021, each party shall file:
              Case 1:20-cv-00706-JL Document 38 Filed 04/06/21 Page 2 of 2




                                                  2
      • proposed findings of fact and rulings of law, specifically tailored to each pleaded claim,

         affirmative defense, counterclaim, and defense thereto (if applicable)1

         Counsel shall confer (preferably in person, or else by telephone) in a good-faith effort to

identify all areas of agreement and to make the statement of facts and timeline as comprehensive

as possible, so that open court testimony can focus on matters truly in dispute. Counsel are

expressly discouraged from simply “recycling” factual statements submitted during previous

motion practice in this case.

         Counsel shall confer before the hearing to identify all areas of agreement and

disagreement as to the admissibility of each exhibit.


         SO ORDERED.

                                                       ____________________________
                                                       Joseph N. Laplante
                                                       United States District Judge


Dated: April 6, 2021

cc:      Patrick H. Peluso, Esq.
         Taylor True Smith, Esq.
         V. Richards Ward, Jr., Esq.
         Jeffrey A. Backman, Esq.
         Roy Taub, Esq.
         Steven J. Dutton, Esq.




1
  The proposed finding and ruling are meant to function as your trial brief. Counsel may, but are not required, to file
a separate trial brief.
